Appeal from an order of Family Court, Albany County, entered October 11, 1974, which adjudged appellant to be the father of petitioner’s child. Petitioner was a recipient of financial assistance from the Department of Social Services and the proceeding is brought in her name by the Corporation Counsel of the City of Albany. Petitioner, a 17-year-old girl at the time of the birth of her child, testified that she met appellant in July of 1972 and, on September 3, 1972 and for about two weeks thereafter, lived with appellant at his home and had intercourse with him almost every night. As a result, she alleges, she became pregnant and a full-term baby was born June 10, 1973. Petitioner further testified that the appellant was the only person with whom she had sexual relations from September 3, 1972 until the birth of the child. The petitioner’s mother testified that petitioner lived with the appellant for two weeks in September of 1972. The appellant, present in court with counsel, did not testify, and the testimony of his sister was of dubious probative effect. Under such circumstances, the trier of the fact may draw the strongest inference possible from petitioner’s evidence against appellant (Matter of W. v D., 36 AD2d 455). The allegations, of the petitioner were proved by clear, convincing evidence, satisfactory to the Trial Judge who, of course, had the additional advantage of studying the witnesses as they testified ( Matter of Giacoman v Boer, 21 AD2d 873). Judgment affirmed, with costs. Herlihy, P. J., Greenblott, Main, Larkin and Reynolds, JJ., concur.